Roby, J.
Action by appellee to recover the reasonable value of services as an attorney at law. The case was tried by a jury, and a verdict and judgment had, in favor of appellee, *682for $1,100. Appellants moved for judgment on the answers to interrogatories and for a new trial, reserved exceptions to the adverse rulings on both motions, and, by assignments, bring the questions thus saved to this court for review.
1. The rules with regard to the effect of interrogatories as against a general verdict are well known. Those under consideration fail to show that the contract therein found embraced the particular service sued for. The motion for judgment was therefore correctly overruled upon this ground, as it was upon other grounds which will be stated later in connection with the ruling on the motion for a new trial.
2. Appellants are the trustees of the Alexis Coquillard estate. Coquillard, in 1888, conveyed certain real estate to the city of South Bend for park purposes. The gift was not accepted by the city. In 1892 appellants took possession of the land, fenced it, put in crops and have held possession ever since. Shortly after Coquillard’s death, which occurred in 1890, appellants began an effort to recover these lands, on the ground that the city had failed to comply with the condition of the gift. Appellants had counseled with appellee relative to the matter a number of times prior to the employment out of which this controversy arises. He had appeared before the board of public works for them, for the purpose of procuring a release from the city of its apparent title, and was entirely familiar with the facts connected with the matter. In 1901 he made a proposition to the board of public works in behalf of appellants, to give thirteen lots on the river bank for boulevard purposes, and also a sum of money as a consideration for the city to quit claim to them the land in question. In November, 1903, a newspaper reporter made inquiries of the board of public works relative to the prospects for the construction of the boulevard. The president of the board, Mr. Melnerny, went to appellee’s office and said: “I have come down to talk *683to you about the boulevard. * * * I propose now to take up the question of the North Side boulevard in earnest.” He further said: “I have come for the purpose of seeing what arrangements I can make with the Coquillard estate for the purpose of getting these lots for the boulevard.” Appellee told him that it was not worth while to bother appellants about any donation for the boulevard “as long as the city holds on to the Coquillard park property, and will not let go of it.” He then restated the proposition theretofore made to the board by appellee for appellants, to which Melnerny replied, that he was perfectly willing to have it done, that it ought to be done, and said: “I would suggest this, that inasmuch as in any event it would be necessary to have a suit to quiet title in order to remove the cloud, that the trustees institute their suit to quiet the title to this park property, and the board will submit the matter to the court. We will not make any particular defense, submit the deed, let him quiet the title to the land, and then let the trustees of the Coquillard estate make us a deed of the river lots for our boulevard. ’ ’ Appellee answered that that would- probably be all right. Mr. Melnerny then said: “I wish you would see Mr. Perley [one of appellants], and see if some arrangement of that sort cannot be made.” Appellee went to Perley, as requested, and repeated the statements made by Melnerny, and said that he thought it “a good chance to settle the matter. ’' Appellant Perley said: ‘ ‘ What would you charge, or what would it be worth for your services for a suit of that sort?” The amount fixed was $150, and said appellant replied: “Well, that is reasonable enough. Go ahead and bring suit. ’ ’
Appellee thereupon prepared and filed a complaint to quiet title to the eighty-one acres of land which Alexis Coquillard in his lifetime attempted to donate to the city. This land was at the time of the trial worth $500 an acre, and subdivided it was worth from $1,500 to $2,000 an acre. A sum*684mons was issued and the cause set for trial three separate times, and on June 7, 1904, the city filed a cross-complaint, asking that the title to said lands be quieted in it. Prior thereto appellee had a conversation with Perley, in which he said, it was evident “that the suggestion of Mr. Mclnemy, that we have the matter disposed of in a friendly way, has failed to materialize, or has gone glimmering, and that we have a fight on our hands.” The reply made by Perley was: “Yes, they are trying to hold me up for a good deal more land than I agreed to give, or am willing to give. Go ahead with the suit, and fight it to a finish.” Subsequently the cause was tried, the trial occupying parts of two days. A decree quieting appellants’ title to the land was made. The city obtained a new trial as of right on the same day, additional counsel was employed, and the case retried in April, 1905, such trial occupying four days, and being a very vigorously contested one. While this cause was pending appellee was paid on account of services $303.39, about which he testified as follows: “But I think that includes $10 given to me by Perley for expenses to Chicago in taking the deposition, really leaving on account of fees $293.39.” Appellant Perley testified that the appellee made the following proposition: “Well, he says, ‘Sam, this will be quite a prominent suit and I would like to take it before Judge Funk,’ and, he says, ‘if yon will let me, I will do it for $150, and if we do not quiet the title it will only cost you the expenses. ’ * * * Well, I hesitated, and did not want him to do it, but I turned around to him and said, ‘all right Joe, go ahead.’ ” His version of the payments subsequently made is as follows: “I had no idea they would do that [go to the Supreme Court], but at the same time I figured that you [appellee] would have some extra work, that you were a gentleman and I was, and you had agreed to do it for $150, and that there would be some extra work — that is where the lawyers get even with you — and yon ought to get for that $200 or $300 extra. I thought you would get that out of me. Q. For *685extras? A. Yes. Q. Notwithstanding the iron-clad agreement for $150 ? A. No, sir. That is just my honest conviction; and that you needed your money, and you ought to have a little something as you went along; and that $200 or $300 would be what you earned out of the proposition. You had done it for $150, and I would be perfectly safe in advancing you a little, as I have done in every case.”
The jury in answer to interrogatories found that the $300 was paid on account. At this stage of the case the appellee is entitled to the presumption that all points were found in his favor so far as there is evidence in the record to sustain such findings. The character of appellee’s testimony, when contrasted with that of appellant Perley, part of which only has been set out, leaves no room for a different conclusion. It affirmatively appears that appellee had no other claim against appellants at the time these payments were made except that arising out of this transaction. On cross-examination he was asked if he had not done work during that time for an interurban railway company in which Perley was an officer, and he testified that he had appeared in a highway matter which was still pending, and that he had brought an ouster suit for Perley before a justice, after the park litigation was practically over, but there is no evidence that any part of said payment was made on account of these matters.
3. 2. The legal propositions involved in the appeal are entirely well settled. An attorney is bound by his contracts exactly as any other person. Cordes v. Bailey (1906), 39 Ind. App. 83; Lavenson v. Wise (1901), 131 Cal. 369, 63 Pac. 622. Had appellants’ title been quieted in accordance with the proposition made by Mclnemy the amount of appellee’s compensation would have been $150 as agreed upon by them. When appellee discovered that such disposition of the matter could not be made, he so notified his client, who, had he been as reluctant to engage in litigation as his testimony indicates, could have terminated the employment, and have gone out of court with*686out the sacrifice of any right. Instead of so doing he uses language which indicates that the failure of such friendly suit to materialize was due to his own refusal to carry out what the city was demanding from him, and his instruction to “go ahead with the suit and fight it to the finish,” entirely justifies the jury in finding that appellee’s services in the litigated suit were rendered upon appellants’ request, and the implied undertaking to pay the reasonable value thereof. The subject-matter of the original contract had ceased to exist. The rule that an attorney cannot make use of the relation between himself and his client to extort from the latter an unjust and unreasonable contract for compensation is unquestioned, but there is no suggestion in this case that any advantage was taken of the client, that any misrepresentation was made to him, or that he was unfairly treated. Upon the contrary, every fact was stated, and the conclusions reached were the conclusions of the client, and it will not be held by indirection or otherwise that the existence of the relation furnishes warrant for the client to take an unfair advantage of the attorney. That the original contract was abandoned was not only properly inferred by the jury from what was said by the parties, but the action of appellants in making payments in excess of $150 operates as an admission against their interest, and justified the finding that the reasonable value of the services rendered was what they were undertaking to pay. Frazier v. Myers (1892), 132 Ind. 71. It will, of course, not do to say that having originally contracted with reference to a suit to quiet title, and having prosecuted a suit to quiet title, that therefore there has been no change of subject-matter. There is as much difference between the suit contemplated by the original agreement and the suit in fact conducted as there is between the construction of a smokehouse and a schoolhouse. If appellants’ assumption in this case were entertained, it would logically follow that the same doctrine applies to building contracts, and thus applied it becomes too absurd to discuss.
*6874. Whether the agreement as to fees had reference to the litigation which was in fact waged, or whether it had reference only to the formal suit contemplated by the Mclnerny proposition, was a question of fact, and it would be difficult to find evidence in this record upon which to sustain a verdict for appellants, had the jury found for them, as it did not do.
Judgment affirmed.
Comstock, P. J., Watson, C. J., and Myers, J., concur. Hadley, J., files concurring opinion. Rabb, J., files dissenting opinion.